DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 01/04/2021, with respect to the claims have been fully considered and are persuasive.  The objections to the disclosure has been withdrawn.   
Applicant’s arguments, see Remarks, filed 01/04/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Pub. No. 2013/0177379 to Hoffman et al., hereinafter referred to simply as “Hoffman”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-34 and 49-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2013/0177379 to Hoffman.
With respect to claims 31 and 50, Hoffman discloses a shipping buffer of an order-picking system in which goods are picked into goods units (see products in paragraph [0003], first sentence and their combination of uses on the pallet), comprising at least one storage area (see numeral 30 in Fig. 8 and [0089], first sentence) in which the picked goods units are stored before the good units leave the order-picking system,
wherein the shipping buffer further comprises at least one staging area (see numeral 29 in Fig. 1 and [0094], last sentence) and
at least one automated operating device (see numeral 40 in Fig. 7 and [0091] first sentence),
wherein in the staging area (see [0094], last sentence) the goods units (those products to be palletized, see [0091] second through last sentence) can be automatically staged by the operating device (40) in accordance with a predefined order (see [0093], entire paragraph).

With respect to claim 32, Hoffman discloses wherein the storage area (30) comprises
a pallet racking warehouse (see 10 in Fig 8 and [0089], entire paragraph) and/or the staging area comprises (40) a gravity conveyor and/or


With respect to claims 33 and 51, Hoffman discloses the shipping buffer in accordance with claim 31, wherein the operating device (40) is disposed in relation to the storage area (30) and the staging area (29) such that goods units can be transferred by the operating device in an automated manner from the storage area into the staging area (see Fig. 8). The operating device being automated, claim 51 is rejected under the “operating device in an automated manner” language of the prior art.

With respect to claim 34, Hoffman discloses the stacker crane (21) is configured for storing and retrieving goods units comprising a plurality of goods which are mounted on different carriers (see pallet stand 22 in Fig. 6), wherein
the stacker crane (21) can move two-dimensionally in a movement plane parallel to a rack (see numeral 21 in Fig. 8) and
comprises at least one lifting unit ([0094] second sentence) transverse to the movement plane for lifting and carrying the different carriers ([0094] second sentence,
wherein different pallets may hold different carriers, also see [0091] second sentence), wherein
the lifting unit is adjustably configured for adapting to the different carriers (the number of pallets stacked may be changed and could be based on different carriers on the different pallets [0094] second sentence).

With respect to claim 49, Hoffman discloses all the claimed language but does not disclose an order-picking system. Assuming, arguendo, the language “order picking system” is not preamble language, no new structure is disclosed and therefore the structure in claim 31 is sufficient to meet the claim language of claim 49.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of U.S. Pat. No. 4582188 to Siez et al. and further in view of U.S. Pat. No. 8983647 to Dwarakanath et al.
With respect to claim 46, Hoffman discloses all the claimed language but does not disclose wherein one end of a “gravity conveyor is disposed in at least one area” nor “in order that the rack locations may be operated at a different temperature from the ambient temperature and/or at different temperatures”.
Siez teaches gravity conveyor is disposed in at least one area, (see Fig. 1 and col. 2, lines 54-59). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Siez with disclosure of Hoffman to include gravity conveyors as taught by Siez to the device of Hoffman to economize on energy expenditure.
Dwarakanath teaches storing items in climate controlled zones and non-climate controlled zones of an inventory system “in order that the rack locations may be operated at a different temperature from the ambient temperature and/or at different temperatures”, (col. 9, lines 18-31 and lines 41-63). It would have been obvious to one discloses all the claimed language but does not disclose wherein one end of a “gravity conveyor is disposed in at least one area” nor “in order that the rack locations may be operated at a different temperature from the ambient temperature and/or at different temperatures”.
Siez teaches gravity conveyor is disposed in at least one area, (see Fig. 1 and col. 2, lines 54-59). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Siez with disclosure of Hoffman to include 
Dwarakanath teaches storing items in climate controlled zones and non-climate controlled zones of an inventory system “in order that the rack locations may be operated at a different temperature from the ambient temperature and/or at different temperatures”, (col. 9, lines 18-31 and lines 41-63). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Hoffman in view of Siez to include climate controlled storage locations operated at different temperatures as taught by Dwarakanath to meet the needs of products that need to be kept at a significantly lower temperature than the temperature of other warehoused products.

With respect to claim 48, Hoffman in view of Siez disclose all the claimed features but do not disclose one or more air flows can be adjusted in an air-conditioned housing. Dwarakanath teaches one or more air flows can be adjusted in an air-conditioned housing (col. 13, lines 2-43). It would have been obvious to one having ordinary skill in the art at the time of filing to modify Hoffman in view of Siez to include one or more airflows that can be adjusted in an air-controlled housing, as taught by Dwarakanath, to control the temperatures at which items are stored.

Claim 47 is are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of U.S. Pat. No. 8983647 to Dwarakanath et al.

With respect to claim 47, Hoffman discloses all the claimed language but does not disclose the pallet racking warehouse comprises air-conditioning devices and/or the pallet racking warehouse comprises different climate zones, which are disposed with the temperature rising from bottom to top.
Dwarakanath teaches the pallet racking warehouse comprises air-conditioning devices (col. 9, lines 41-63) and/or the pallet racking warehouse comprises different climate zones, which are disposed with the temperature rising from bottom to top. It would have been obvious to one of ordinary skill in the art to have the temperature rising from the bottom to top if one so skilled desired items on the top to be at a higher temperature than those on the bottom as a matter of design choice as shown in U.S.
See Pub. No. 2018/0290831 to Wolf et al. see [0043], entire paragraph and U.S. Pub. No. 2016/0045841 to Kaplan, see [0357] entire paragraph, both of which are cited as examples.

Claim 52 is are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of U.S. Pub. No. 2018/0237222 to Issing et al.
With respect to claim 52, Hoffman discloses all the claimed language but does not disclose the issuing of the goods units from the staging area proceeds stepwise by removing individual goods units from a hand-over position, wherein further goods units to be issued are automatically and necessarily fed into the hand-over position.
Issing teaches issuing of individual (piece) goods from a staging area (retrieval or the transporting away) where once removed goods are automatically and continuously fed to that same position (see [0032], sentences 1-3). In a warehouse setting for the .

Allowable Subject Matter
Claims 35-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: As to claim 36 the prior art does not teach or disclose a warehouse with a lifting unit that has extensible prongs that can carry pallets and roller containers.
As to claims 37-45 the prior art does not teach or disclose a gravity conveyor having a track with a motor-driven pushing element that is moved along the track wherein the conveyor is utilized for both self-propelled carriers with wheels and non-self-propelled carriers.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905.  The examiner can normally be reached on M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESTER RUSHIN, III/

Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651